Browne, Justice, delivered the opinion of the Court: This was an action of trespass on the case on promises, brought in the Circuit Court of Madison county, by Jeremiah S. B. Alleyne against Simeon Rider and Charles L. Frost. The clerk issued a summons in favor of the plaintiff against the defendants. The sheriff of Madison county made the following return on the summons, “Executed by reading to S. Rider ; C. L. Frost not found.” Judgment was taken by default against the two defendants ; although the process, from the sheriffs return, had only been served on Rider. This writ of error is brought to reverse the judgment. It was error in the Court to have rendered judgment against the party who had not notice of the pendency of the suit against him. As the judgment is one entire thing, it must be reversed as to both defendants. The judgment of the Circuit Court of Madison county is therefore reversed, with costs, and the cause is remanded, with instructions to render judgment against S. Rider, upon whom the process was served. Judgment reversed.